Case 1:18-cv-01990-EGS Document 14 Filed 10/25/19 Page 1 of 1

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

 

CAMEROONIAN COUNCIL OF )
TRANSITION et al )
Plaintiffs, ) Civil Action No.
v. ) 18-1990 (EGS)
REPUBLIC OF CAMEROON et al )
Defendants, )
)

 

Date : October 21, 2019

STATUS REPORT UPDATING THE COURT ON PLAINTIFFS' EFFORTS TO FIND
AN ATTORNEY

Dear Honorable Judge Emmet G. Sullivan:

This letter is to provide you with an update of the plaintiffs’ efforts to find an attorney as you
further recommended this in your Minute Order entered and filed on 06/04/2019.

I like to inform the Honorable Judge Emmet G. Sullivan that Attorney Charity Chidinma

Emeronye Swift is not yet our lawyer until we pay the representation fees she required and sign
an attorney-client agreement, condition that we could not meet within the last two weeks.

I pray that you may give us more time, two to three months, that we may meet Attorney Swift's
conditions, and we will inform you as to whether the agreement has been signed or not, and
eventually her filing the appearance.

With kindest regards, I am

Sincerely yours

 

 

Seme Ndzana

RECEIVED
Mail Room

 

OCT 2 5 209

Angela D, Caesar, Clerk of Court
U.S. District Court, District of Columbia

 

 

 

 

 

 
